O’CONNOR, Justice,
dissenting.
I dissent from the majority’s order denying leave to file a supplemental brief with an additional point of error. I would grant leave.
Edward Bernard Randle, the appellant, filed his brief on March 24, 1994; the State filed a reply brief on April 22. On May 16, 1994, the appellant filed a motion for leave to file an additional point of error relating to ineffective assistance of counsel. With the motion for leave to file, the appellant filed a supplemental brief with the additional point of error. The new point alleges the appellant’s trial attorney was ineffective because he did not issue subpoenas for two witnesses, one of them an alibi witness. The ease is scheduled for oral argument on June 13.
Tex.R.App.P. 74(o) states:
Briefs may be amended or supplemented at any time when justice requires upon such reasonable terms as the court may prescribe, and if the court shall strike or refuse to consider any part of a brief, the court shall on reasonable terms allow the same to be amended or supplemented.
At this time, one month before oral argument, justice requires us to allow appellant to file an additional point of error. See Boyle v. State, 820 S.W.2d 122, 141 (Tex.Crim.App.1991) (State permitted to raise additional issue on motion for rehearing). Because we have already received the appellant’s supplemental brief, this Court could give the State reasonable time to answer before oral argument.
I would grant leave to file an additional. point of error.